Title: To Benjamin Franklin from the Georgia Commons House of Assembly, 10 May 1770
From: Georgia Commons House of Assembly
To: Franklin, Benjamin


Georgia Commons House of Assembly Thursday May 10th: 1770
Mr. Graeme from the Committee appointed to draw up such Instructions as may be thought proper to be transmitted to the Agent reported that the Committee had come to several Resolutions which they had directed him to report to the House and he read the Report in his place and afterwards delivered the same in at the Table where the Resolutions were severally again read and agreed to by the House and are as follow Vizt.
Resolved
That it is the Opinion of this Committee that the Agent be instructed by the Committee of Correspondence to use his utmost endeavours to obtain his Majestys Royal Assent as soon as possible to the Act passed this Sessions for ordering and governing Slaves &ca. [In margin in Franklin’s hand: Have attended Mr. J. on it.]

Resolved
That it is the Opinion of this Committee that the Agent be instructed to use his utmost endeavours to obtain an Instruction from his Majesty permitting his Excellency the Governor to issue Writs for electing Members to represent the Parishes of St. David, St. Patrick, St. Thomas and St. Mary. [In margin in Franklin’s hand: Done.]
Resolved.
That it is the Opinion of this Committee that the Agent be instructed to use his Utmost endeavours to obtain an Instruction from his Majesty permitting his Excellency the Governor to give his Assent to a Law of the same Tenor and purport as a Bill passed both Houses of Assembly this Session Intitled an Act to amend an Act to ascertain the manner and form of electing Members to represent the Inhabitants of this Province in the Commons House of Assembly.
Resolved
That it is the Opinion of this Committee that the Agent be instructed to use his utmost endeavours to obtain from William Knox Esqr. (lately Agent for this Province) the plan of the Land claimed by the late Sir William Baker deceased and the Petition accompanying it which was transmitted to him to be presented to his Majesty and that the Agent be further instructed to present the said Petition to his Majesty with all Convenient speed. [In margin in Franklin’s hand: done.]
Ordered
That the above Resolutions be referred to the Committee of Correspondence as an Act of this House.
A true Copy from the Original Journals of the Commons House of Assembly examined
Jno Simpson Clk
 
Endorsed: Copy Resolutions of the Commons House of Assembly—to be transmitted to the Agent May 10th. 1770 A.
